DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
              Examiner’s Statement of Reasons for Allowance
Claims 27-38 are allowed because the prior art fail to teach a portable instrument for determining a blood glucose concentration of a blood sample, the portable instrument including systems for rapidly determining an ambient temperature, the portable instrument comprising;
a protective casing defining an interior space, an area for receiving a blood sample, and an exterior ambient environment;
a physical processor and a first temperature sensor disposed within the interior space; and
a second temperature sensor disposed at least partially within the protective casing; and
one or more memory devices encoded with instructions, that upon execution by the physical processor or another physical processor, cause the portable instrument to implement the following acts;
determine a first temperature value from temperature data received from the first temperature sensor,
apply a variable current to a temperature-adjustment source such that the second temperature sensor is adjusted to a predetermined steady-state temperature value different from the first temperature value, and


Claims 39-47 are allowed because the prior art fail to teach a method for rapidly determining ambient temperature in a portable blood-glucose meter, the method comprising:
providing a. portable blood glucose meter including: (i) a. protective easing defining an interior space, an area for receiving a blood sample, and an exterior ambient environment, (it) a first temperature sensor disposed within the interior space, (id) a second temperature sensor disposed at least partially within the protective casing, and (iv) a temperature-adjustment source disposed near the second temperature sensor; determining a first temperature value from temperature data received from the first temperature sensor;
applying a variable current to the temperature-adjustment source such that the second temperature sensor is adjusted to a predetermined steady-state temperature value different from the first temperature value; and determining an ambient temperature of the exterior ambient environment, the ambient temperature based on the applied variable current, the predetermined steady-state temperature value, and the received first temperature value, in combination with the remaining limitations of claims 40-47.


Election/Restrictions
Upon further consideration, claims 39-47 are rejoined and considered by the Examiner.

Information Disclosure Statement
The information disclosure statement filed 12/23/19 fails to comply with 37 CFR 1.98(a)(2), which requires a legible copy of each cited foreign patent document; each non-patent literature publication or that portion which caused it to be listed; and all other information or that portion which caused it to be listed.  It has been placed in the application file, but the information referred to therein has not been considered.
In this case, “International Report” dated 12/22/11 and “Written Opinion” dated 12/22/11 have not been provided.

                                                    Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to GAIL KAPLAN VERBITSKY whose telephone number is (571)272-2253.  The examiner can normally be reached on Mon - Fri 8AM-4:30PM.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Lisa Caputo can be reached on 571-272-2388.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).
/GAIL KAPLAN VERBITSKY/           Primary Examiner, Art Unit 2855                                                                                                                                                                                             January 19, 2021